 

Case:1:19-cr-00614-CCB Document1 Filed ei Page 1 of 4
FAYE 3
a

U.S. ws: ue
BIST event SORT HD
7019 E BORG SBHGR 39 5.

HMG:USAQ#2019R00643 - 4 -
RPE REE: ce
YOR THE DISTRICT OF MARYLAND"? SHALES RE

IN THE UNITED STATES DISTRICT COURT.
py_pyov. BHF ry
UNITED STATES OF AMERICA. : CRIMINAL NO. a -—O lo { y

v. , : (interstate Transportation of Stolen
. : Property, 18 U.S.C. § 2314; Tax
JOSEPH KUKTA, : Evasion, 26 U.S.C. § 7201; Aiding &
, : Abetting, 18 U.S.C. § 2; Forfeiture
Defendant. : Notice, 18 U.S.C, § 982; 21 U.S.C. §
: 853)
--000,..
INFORMATION
COUNT ONE

The United States Attorney for the District of Maryland charges:

‘On or about December 28, 2018, in the District of Maryland and elsewhere, the
defendant, JOSEPH KUKTA, did unlawfully transport, transmit, and transfer in interstate
commerce from Delaware to Maryland, stolen goods, wares and merchandise, which had a value

of $5,000 or more, knowing the same to have been stolen, converted, and taken by fraud.

18 U.S.C. § 2314
18 U.S.C. § 2

 
 

Case 1:19-cr-00614-CCB Document1 Filed 12/30/19 Page 2 of 4

COUNT TWO
The United States Attorney for the District of Maryland further charges that:
On or about April 15, 2018, in the District of Maryland and elsewhere,
JOSEPH KUKTA,

the defendant herein, when he was a resident of Delaware, did willfully attempt to evade and
defeat a large part of the income tax due and owing to the United States for the calendar year
2017, by preparing and causing to be prepared, and by signing and causing to be signed, a false
and fraudulent Tax Return (Form 1040), which was filed with the IRS. In that false income tax
return, the defendant stated that his adjusted gross income, line 37, was $110,973, and that the
amount of the tax due and owing thereon was $1,201. In fact, as he then and there knew, his
joint taxable income for the calendar year was well in excess of the amount reported, upon which
taxable income there was owing to the United States an income tax well in excess of the amount

reported as taxable income.

26 U.S.C. § 7201
18 U.S.C, § 2
Case 1:19-cr-00614-CCB Document1 Filed 12/30/19 Page 3 of 4

FORFEITURE
1. The allegations contained in Count One are realleged and incorporated here for the
purpose of alleging forfeiture.
2. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant that

the United States will seek forfeiture as part of any sentence in accordance with Title 18, United
States Code, Section 982, in the event of the defendant’s conviction under Count One of the
Information.

3. As a result of the offense set forth in Count One, the defendant,

JOSEPH KUKTA,

shall forfeit to the United States any and all property constituting, or derived from proceeds
obtained directly or indirectly as a result of such violations, including all interest and proceeds
traceable thereto, including but not limited to the following: |

a) A 1970 Ford Bronco bearing Delaware license plate 00277073, Vin No.
U15GLH20637; and

b) Real property located at 33167 Forest Knoll Drive, Laurel, DE 19956.

SUBSTITUTE ASSETS
4, If any of the proceeds described in this Information as being subject to forfeiture,
as a result of any act or omission of the defendant,
JOSEPH KUKTA, |
(a) cannot be located upon the exercise of diligence;
(b) has been transferred, or sold to, or deposited with a third person;

(c) has been placed beyond the jurisdiction of the Court;
Case 1:19-cr-00614-CCB Document1 Filed 12/30/19 Page 4 of 4

‘i
(d} has been substantially diminished in value; or
(e) has been commingled with other property which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 18, United States Code § 981, Title 21,

United States Code § 853, to seek forfeiture of any other property of the defendant.

18 U.S.C. § 982
21 U.S.C. § 853

|2-30-] Reb, AY. Nhe eg

Date ’ ROBERT K. HUR
UNITED STATES arrorn
